In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00024-CR



              ESAW LAMPKIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 42,897-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                         ORDER
        Our review of the court reporter’s record and clerk’s record in this case indicates that

both such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s

license number, passport number, social security number, tax identification number or similar

government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). Volumes two,

three and four of the clerk’s record together with volumes seven and nine of the reporter’s record

contain the appellant’s social security number. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the court reporter’s record and clerk’s record contain sensitive data, we order the Clerk of this

Court or her appointee, in accordance with Rule 9.10(f), to seal volumes seven and nine of the

electronically filed reporter’s record and volumes two, three and four of the electronically filed

clerk’s record in this case.

        IT IS SO ORDERED.



                                             BY THE COURT

Date: March 3, 2015




                                                2